DETAILED ACTION

Election/Restrictions

Claims 1-10 are allowable. The restriction requirement between species I-V, as set forth in the Office action mailed on 07/02/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 07/02/2021 is partially withdrawn.  Claims 3-5 and 8-10, directed to one of Species I-IV are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim. However, claims 11-13, directed to Group II are withdrawn from consideration because they do not  require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

This application is in condition for allowance except for the presence of claims 11-13 directed to Group II non-elected without traverse.  Accordingly, claims 11-13 have been cancelled.



An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows and all other claims remain unchanged as filed by applicant on 04/09/2020.

1. (Currently Amended) A semiconductor test apparatus comprising: 
a power supply;  
5a high-voltage wire connecting high-voltage terminals of a plurality of semiconductor devices which are objects to be tested to a high-voltage side of the power supply; 
a low-voltage wire connecting low-voltage terminals of the semiconductor devices to a low-voltage side of the power supply; 
first switches connected in series to the semiconductor devices respectively, each of the 10first switches having one end connected to the low-voltage side of the power supply via the low-voltage wire and another end connected to the low-voltage terminal; 
second switches connected to the semiconductor devices respectively, each of the second switches having one end connected to the high-voltage terminal and another end connected to the low-voltage terminal; and  
15a control circuit controlling the first switches and the second switches.  

55. (Currently Amended) The semiconductor test apparatus according to claim 3, further comprising a third switch connection wire connecting the plurality of third switches to the low-voltage side of the power supply, 
wherein one endanother end

7. (Currently Amended) The semiconductor test apparatus according to claim 6, further comprising a bidirectional diode connection wire connecting the plurality of bidirectional diodes to the low- voltage side of the power supply, 
wherein one endanother end

8. (Currently Amended) The semiconductor test apparatus according to claim 2, further comprising fourth switches, 
25wherein the semiconductor devices are MOSFETs having a gate electrode, a drain electrode that is the high-voltage terminal, and a source electrode that is the low-voltage terminal, one endanother end

11-13. (Canceled) 

Allowable Subject Matter

Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance:

After completing a thorough search of independent claim 1, the prior art of record, alone or in combination does not disclose, teach or fairly suggest a semiconductor test apparatus comprising: first switches connected in series to the semiconductor devices respectively, each of the 10first switches having one end connected to the low-voltage side of the power supply via the low-voltage wire and other end 

The closest prior arts on record are Wang (US-11022654-B1), Yoshida (JP-2019046907-A as cited in IDS) and Deng (CN-112526312-A). However none of the existing prior arts on record teaches nor would be obvious to add such an element with and obvious motivation or breaking the functionality of the device.

Claims 2-10 are also allowed being dependent on allowable claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s arguments, see page 1, filed 12/16/2021, with respect to Wang being disqualified as prior art have been fully considered and are persuasive.  The rejection of claims 1-2 has been withdrawn. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRAY/Examiner, Art Unit 2897